OPINION AND ORDER
EDWIN A. ROBSON, Judge of the Panel.
This matter came up for consideration on September 18, 1968, pursuant to the Panel’s order to show cause why the actions listed on the attached Schedule A should not be consolidated and transferred to a district or districts other than those in which they are now pending. This show cause order was entered on the initiative of the Panel pursuant to Section 1407(c) (i).
On April 22, 1966, a chartered flight of American Flyers Airline Corporation carrying military personnel crashed while landing at Ardmore, Oklahoma. Eighty-two of the 98 persons on board were killed and the balance seriously injured. There are 19 civil actions now pending arising from this accident in four different federal district courts.1
All counsel in the cases listed on Schedule A were notified of the hearing, some of whom filed memorandums and briefs in opposition to consolidating and transferring.
As a result of communications received from counsel for defendant American Flyers Airline Corporation and certain plaintiffs, it appears that certain cases have been dismissed or settled and those that remain pending and affected by this transfer are set forth on Schedule B hereto attached.
*46A hearing was had (a copy of the transcript is on file with the Clerk for the Panel) and the argument of counsel considered. From the record in the case, it appears that the situs of the crash, many of the witnesses and many of the documents are in the Eastern District of Oklahoma. It further appears that trials have been had and settlements made in the said district. Chief Judge Edwin Langley of said district has indicated that he is willing and able to accept the responsibility for the supervision and the pretrial of these remaining cases. We are satisfied that the consolidation of all cases now pending arising from the April 22, 1966, crash in the Eastern District of Oklahoma will be for the convenience of the parties and witnesses, and will best promote the just and efficient conduct of these cases.
It is therefore ordered that those actions listed on Schedule B pending in districts other than the Eastern District of Oklahoma be and the same are hereby transferred on the initiative of the Panel under 28 U.S.C. § 1407 to the Honorable Edwin Langley, Chief Judge of the Eastern District of Oklahoma and to the Eastern District of Oklahoma all with the consent in writing of the transferee court which has been filed with the Clerk of the Panel.

. Although certain of these cases were transferred to the Eastern District of Oklahoma pursuant to 28 U.S.C. § 1404 (a), motions to transfer other cases to that court have been denied. Schmidt v. American Flyers Airline Corp., 260 F. Supp. 813 (S.D., N.Y.1966); Scaramuzzo v. American Flyers Airline Corp., 260 F. Supp. 746 (E.D., N.Y.1967); Farrell v. American Flyers Airline Corp., 42 F.R.D. 341 (S.D., N.Y.1967), mandamus denied 385 F.2d 936 (2d Cir., 1967), cert. denied America Flyers Airline Corp. v. McGohey, 390 U.S. 1012, 88 S.Ct. 1262, 20 L.Ed.2d 162 (1968).